Citation Nr: 0915407	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-25 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 
2004.

This case comes before the Board of Veterans' Appeals on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran has raised a claim of service connection for 
headaches on a direct basis and as secondary to service-
connected residuals of shell fragment wound of the left eye 
with retained foreign bodies.  See VA Form 21-526 received 
October 2004; Written Brief Presentation dated April 2009.  
This claim, which has not been developed and adjudicated by 
the RO, is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD has been primarily manifested by symptoms 
of depression, daily intrusive war thoughts, occasional 
intense psychological and physiological reactions to war 
reminders, significant sleep impairment, crowd avoidance, 
irritability, low motivation, hypervigilance, exaggerated 
startle response, some anger outbursts and concentration 
difficulties which causes major impairment in his 
interpersonal relationships and overall ability to function.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  In a rating decision dated 
January 2005, the RO granted service connection for PTSD and 
assigned an initial 10 percent rating effective to the date 
of discharge from service.  In a rating decision dated June 
2005, the RO increased the initial rating to 30 percent 
effective to the date of discharge from service.  

Under DC 9411, the currently assigned 30 percent rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

At the outset, the Board notes that the medical evidence is 
somewhat inconsistent and contradictory at times, which 
appears to be partly due to the Veteran's sometimes 
inconsistent description of PTSD symptomatology.  As noted 
above, the provisions of 38 C.F.R. § 4.126(a) instruct that 
the evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Furthermore, 
the Board must be cognizant that different examiners, at 
different times, will not describe the same disability in the 
same language, and that it is the responsibility of the Board 
to interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

In light of the above, the Board must undertake an extensive 
review of the record in this case.  

Historically, the Veteran was injured by an improvised 
explosive device (IED) in September 2003.  In his original 
claim for compensation received in October 2004, the Veteran 
endorsed PTSD symptoms of nightmares, sleeplessness, 
intrusive thoughts of combat, anger issues, and isolation.  

The Veteran's initial VA PTSD Compensation and Pension (C&P) 
examination in December 2004 was significant for his report 
of flashbacks and dreams of Iraq occurring 2-3 times per 
week, a depressed mood of 5-6/10 intensity, frustration and 
uncertainty about his future, daily memories of Iraq, 
difficulty with both onset and terminal insomnia, mild 
hypervigilance, and a mildly overactive startle response.  
However, the Veteran reported seeing his buddies on the 
weekends, he had "lots of friends" and socialized.  His 
hobbies included hunting and fishing.  He was working in a 
family friend's cabinet shop.  His mental status examination 
was significant only for mild PTSD symptoms, providing 
evidence against this claim, and the examiner commented that 
the Veteran was not detached or isolated from society.  
Overall, the examiner assigned the Veteran's PTSD a GAF score 
of 71.

In March 2005, the Veteran underwent an evaluation by a 
private licensed clinical social worker (LCSW).  The Veteran 
reported a significant worsening of his PTSD symptomatology 
over the past several months and was seeking counseling for 
anxiety, depression and social isolation.  On mental status 
examination, the Veteran demonstrated war-induced PTSD 
symptoms of depression, anxiety, sleep disturbance with 
nightmares, flashbacks of wartime events, avoidance of groups 
of people and individual people, and inability to trust.  The 
clinician deemed the Veteran's insight into the etiology of 
his PTSD as poor to fair, and opined that the Veteran's 
psychoneurotic symptoms adversely affected most contacts and 
virtually precluded his ability to establish and maintain 
trust and intimacy with others to the extent that he was 
isolated from the community.  The clinician assigned a GAF 
score of 40 for PTSD at the time of interview.

Thereafter, the Veteran's was seen in the VA clinical setting 
in February 2006 reporting a depressed mood of 7-8/10 
intensity and anxiety of 7/10 intensity.  He felt that he was 
going nowhere, was angry about his abrupt lifestyle change, 
and was having a difficult time adjusting to civilian life.  
He felt hopeless, helpless and worthless concerning his 
financial and physical limitations.  Additional symptoms 
included guilty ruminations, decreased appetite, and impaired 
sleep onset with sleep length shortened to 3 hours.  He felt 
irritable and wanted to be away from others.  He relived the 
IED explosion as he fell asleep at night.  Two months 
previous, the Veteran purchased a gun due to suicidal 
ideations.  

However, he denied problems at with full-time work at a 
cabinet shop.  He also denied problems with his relationship 
with his girlfriend, although he felt some stress due to her 
desire to move in with him and his concern of being unable to 
support both of them.  

On mental status examination, the Veteran demonstrated no 
significant impairment of psychomotor activity, cognition, 
thought process, thought content, insight or judgment.  He 
had a sad and anxious mood, and depressed affect.  His 
perceptions were significant for nightly flashbacks of being 
in an explosion.  The examiner diagnosed severe, single 
episode major depressive disorder, and assigned a GAF scores 
of 70 and 75 for current and past, respectively.

A March 2006 VA clinical record noted that the Veteran had 
stopped taking Buproprion because it made him irritable and 
angry.  His prescription of Lorazepam had been helpful for 
the first nights only.  He expressed frustration that his 
life was going nowhere, and that his relationship was in 
trouble, and that he did not know what to do about it.  He 
denied suicidal or homicidal ideations.  The Veteran 
demonstrated a dysphoric mood, becoming animated with full 
range of affect when speaking of interests.  His thought 
processes were logical.  His mood had improved to 6/10 
intensity.

The Veteran underwent an additional VA PTSD C&P examination 
in March 2006 with benefit of review of his claims folder.  
The Veteran described his current average status over the 
last several weeks as having a "crappy" mood, having 
nothing go right, being depressed and nervous, and having 
people stressing him quite a bit.  He averaged 41/2 hours of 
interrupted sleep.  He described memory lapses and instances 
of spacing out.  He had a suicidal thought as recently as two 
days previous, but he denied intent as he had not given up 
hope.  He had one incident one year previous where he started 
to cut his wrists but stopped when he felt pain.  He 
described road rage which he was able to control fairly well.  
He denied crying spells.  The Veteran mostly kept to himself, 
but had been in a dating relationship for 8 months and saw 
his buddies one a month.  He described a "pretty good" 
relationship with his parents.  He did not like being around 
strangers, and was especially bothered by crowds.  He had 
been working as a cabinet maker since December 2004, which 
kept him fairly isolated.

With respect to the PTSD/DSM-IV criteria, the examiner noted 
that the Veteran had daily intrusive war thoughts, nightmares 
2-3 times per week, and occasional intense psychological and 
physiological reactions to the smell of diesel and dust which 
took him back to his Iraq experiences.  He avoided reminder 
of war experiences, disliked crowds, preferred to be by 
himself, had low motivation, felt changed to the point of 
being detached, and kept his feelings to himself.  
Furthermore, the Veteran had issues with irritability, some 
outbursts of anger and concentration difficulties.  He was 
very hypervigilant and had an exaggerated startle response.  
Overall, the Veteran's symptoms caused clinically significant 
impairment in his ability to function and lead a normal life.  

On mental status examination, the Veteran presented as 
casually attired and appropriately groomed.  His mood was 
slightly depressed with an affect congruent with mood.  
Speech was logical and spontaneous with the rate and flow 
within normal limits.  The Veteran was able to manage 
activities of daily living.  There was no evidence of 
delusions or hallucinations, which were denied by the 
Veteran.  The Veteran was alert and oriented to time, place 
and situation.  He was aware of recent events and knew the 
name of the president.  He did not know the name of the 
governor.  He avoided news.  His insight and judgment were 
seen as fair.  

Overall, the examiner diagnosed chronic PTSD and depressive 
disorder, not otherwise specified.  A GAF score of 56 was 
assigned for the current and past year.  The examiner 
commented that the Veteran appeared to be functioning at a 
lower level than at the time of the previous VA examination, 
and that his GAF score represented major impairment in the 
Veteran's interpersonal relationships and overall ability to 
function.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's PTSD symptomatology more nearly 
approximates the criteria for an initial 50 percent 
evaluation for the entire appeal period.  The lay and medical 
evidence establishes that the Veteran's PTSD has been 
primarily manifested by symptoms of depression, daily 
intrusive war thoughts, occasional intense psychological and 
physiological reactions to war reminders, significant sleep 
impairment, crowd avoidance, irritability, low motivation, 
hypervigilance, exaggerated startle response, some anger 
outbursts and concentration difficulties which causes major 
impairment in his interpersonal relationships and overall 
ability to function.  

Clearly, the Veteran does not meet all the criteria cited as 
examples within the 50 percent rating under DC 9411 inasmuch 
as he does not manifest any significant impairment of speech, 
memory, abstract thinking, hygiene or ability to understand 
complex commands.  He does not report weekly panic attacks.  
There is, however, evidence of impaired affect, motivation 
and mood and clinically significant difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran also displays occasional suicidal 
ideations, and slight impairment of impulse control, which is 
part of the criteria supporting a 70 percent rating.

The medical assessments of the Veteran's overall 
psychological, social, and occupational functioning have 
varied significantly during the appeal period.  The initial 
VA examination in December 2004, and VA clinical assessments 
in 2006, described mild impairment of such functioning.  
These assessments provide some evidence against a rating in 
excess of 30 percent under DC 9411.

The private clinician in March 2005 described major 
psychological, social, and occupational functioning based 
upon a finding of psychoneurotic symptoms which adversely 
affected most contacts and virtually precluded the Veteran's 
ability to establish and maintain trust and intimacy with 
others to the extent that he was isolated from the community. 

However, it is unclear how the examiner arrived at this 
conclusion as the body of the examination report does not 
describe any examples how the Veteran was virtually precluded 
from maintaining social relations.  If fact, the Board finds 
that the Veteran's own statements, made to VA examiners and 
clinicians from 2004 to 2006, contradict this finding.  The 
Veteran avoids crowds and strangers, but has good relations 
with his parents, had been involved in a dating relationship 
for at least 8 months, and sees his friends approximately 
once a month.  As such, the factual basis for this examiner's 
opinion is deemed faulty which significantly lessens the 
probative value of the opinion provided. 

The most recent VA PTSD C&P examination in March 2006, which 
was based upon review of the entire claims folder (and 
specifically noted review of the private social worker 
assessment) provided a GAF score of 56, which represents a 
moderate overall impairment of psychological, social, and 
occupational functioning.  However, the VA examiner also 
described the Veteran's PTSD as causing major impairment in 
his interpersonal relationships and overall ability to 
function.

Overall, the Board finds that the March 2006 VA examiner's 
description regarding the overall effects of the Veteran's 
PTSD symptomatology provides the most accurate and consistent 
description of the Veteran's overall disability picture.  
This examiner acknowledged the previous evaluations by the 
December 2004 VA C&P examiner and the March 2005 private 
clinician noting that the Veteran was functioning at a lower 
level than his initial VA examination.  According to March 
2005 clinician report, the Veteran's worsening of symptoms 
occurred over the "past several months" which is near in 
time to the December 2004 C&P examination.  

As noted above, the Veteran does not meet all of the criteria 
for a 50 percent under DC 9411, but does have two symptoms 
listed in the criteria for a 70 percent rating.  With 
application of the principles of 38 C.F.R. § 4.7, the Board 
finds that the Veteran more nearly approximates the criteria 
for a 50 percent rating under DC 9411.  The Board resolves 
reasonable doubt in favor of the Veteran by finding that the 
current PTSD symptomatology has not significantly increased 
in severity during the course of the appeal, and that the 
current symptomatology is reasonably shown to have existed 
since the inception of the appeal based upon the Veteran's 
own lay report of symptoms. 

Clearly, however, the Veteran's PTSD symptomatology does not 
meet, or more nearly approximate, the criteria for a 70 
percent rating under DC 9411.  In this respect, the Veteran 
denies that his PTSD significantly affects his ability to 
work full-time, and he maintains good family relations.  
Mental status examinations have found no significant 
impairment of speech, judgment or thinking.  He does not 
report symptoms as obsessional rituals which interfere with 
routine activities, near-continuous panic or depression 
affecting his ability to function, impaired impulse control 
to the point of unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance and hygiene.

In sum, the evidence of record supports a 50 percent rating 
for PTSD for the entire appeal period.  However, the 
preponderance of the evidence is against a higher rating 
still for any time during the appeal period.  The Veteran's 
report of PTSD symptomatology has been both competent and 
credible, and has been relied upon by the Board in awarding a 
higher rating extending to the inception of the appeal.  The 
lay and medical evidence, however, is against a higher rating 
still.  There is no further doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected PTSD has on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the Veteran's PTSD disability at issue are 
encompassed in the schedular rating assigned.  In this 
respect, the Veteran does not meet all criteria necessary for 
a 50 percent rating under DC 9411, but the Board has awarded 
a 50 percent rating based upon application of the benefit of 
the doubt rule and the approximating rating principles of 
38 C.F.R. § 4.7.  The Board finds no aspects of the Veteran's 
PTSD disability not squarely addressed in the criteria 
supporting the current rating.  Notably, the Veteran himself 
believes that a 50 percent rating is the appropriate rating 
at this time.  See VA 21-4138 received March 2005; VA Form 
21-4138 received August 2005.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Veteran is 
working full-time and has not reported loss time from work 
due to his PTSD, and he has not required any hospitalized 
treatment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Goodwin v. Peake, 28 Vet. App. 128 
(2008).  

Nonetheless, an RO letter dated October 2006 advised the 
Veteran that his disability rating was determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, his VA clinical records and a 
private psychological examination report.  The Veteran has 
not authorized VA to obtain any additional private medical 
records on his behalf.

The Veteran was afforded VA examinations to evaluate the 
nature and severity of PTSD in December 2004 and March 2006.  
The evidence of record is also supplemented from findings in 
the VA clinical records and a March 2005 private examination 
report.  As there is no lay or medical evidence suggesting an 
increased severity of symptoms since the last VA examinations 
to the extent of suggesting the possibility of an increased 
rating under the applicable rating criteria, there is no duty 
to provide further medical examination on this claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 50 percent initial rating for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


